               Case 19-80512                Doc 1-2          Filed 03/11/19 Entered 03/11/19 11:14:25                              Desc Schedule
                                                                         Page 1 of 22
Fill in this information to identify your case and this filing

Debtor     1                            L Riccardi

Debtor 2
(Spouso, iffiling)         First Namo                     Middlo Name                      Last Namo


United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

Case number                                                                                                                                  tr   Check if this is an
                                                                                                                                                  amended filing




Official Form 1064/8
Schedule A/B: Property                                                                                                                            12t15
                                                                                                                                                           where You
ln each category, separately llst and describe ltems. Llst an asset only once. lf an asset flts ln more than one category, llst the assct ln the category
thlnk lt fits best. Be as complete and accurate as posslble. lf two marrled people are filing togethei both are equally responsible for supplylng correct
                                                                                                                                                      (lf
lnformatlon. lf more space is needed, attach a separate sheet to thls form. On the top of any addltlonal pages, write your name and case number           known).
Answer every questlon,

               Describe Each Residence, Bulldlng, Land, or Other Real Estate You Own or Have an lnterest ln

1. Do you own or have any legal or equltable lnterest in any residence, buildlng, land, or similar property?

   I   No. Go to Part 2.

   E   Yes. Vvhere is the property?

1*lgl          Describe Your Vehlcles

                                                                                                                                 you own that
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles
sonieone else drives. lf you leasl a vehicle, also report it on Schedu/e G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   E   tto
   I   Yes

                                                                                                                   Do nol deduct secured claims or exemptions. Put
  4.1 Make:             BUick                                 Who has an lnterest ln the property?     check one
                                                                                                                   the amount of any secured claims on Schedule D:
          Modet: Rega!                                        I     Debtor 1 only                                  Creditors Who Have Claims Secured by Property.

          Year:         2011                                  E Debtor z only                                                     the
                                                                                                                   Current value of           Current value of the
          Approximate mileage:                90,000          E Debtor 1 and Debtor2 only                          entlre   property?         portion You own?

          Other information:                                  E At least one of the debtors and another

                                                              E     Chect lf this ls communlty property                      $8,,147.00                   $8,447.00
                                                                    (sea instructions)



                                                                                                                   Do not deduct secured claims or exemptions. Put
  3.2     Make:        Ghevy                                  Who has an lnterest in the property? check one       the amount of any secured claims on Schedule D:
          Model:       Traverce                               I     Debtor 1 only                                   Creditors Who Have Clains Secured by Prcper$.

          Year:        2010                                   E Debtor 2 only                                                     the
                                                                                                                   Gurrent value of           Current value of the
          Approximate mileage:                100000          E Debtor 1 and Debtor 2 only                         entlre   property?         portlon You own?

          Other information:                                  E At least one of the debtors and another

                                                              E     Ctrect if thls ls community property                     $5,000.00                    $5,000.00
                                                                    (see instructions)




                                                                            Schedule fuB: ProPertY                                                               page   1
Official Form 1064/8
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC - ww.bostcase.com
            Case 19-80512                   Doc 1-2            Filed 03/11/19 Entered 03/11/19 11:14:25 Desc Schedule
                                                                           Page 2 of 22
Debtorl             JosephLRiccardi                                                        Case number (if known)

                                                                                                                Do not deduct secured claims or exemptions. Put
  3.3      Make:        Honda                                   Who has an lnterest ln the property? checkone
                                                                                                                the amount of any secured claims on Schedule D:
           Model:       1800    WX Retro                        I    Debtor 1 only                              Creditotswho Have Claims Secured by Properv.
           Year:        2002                                    E Debtor 2 only                                 Curent value ofthe        Current value ofthe
           Approximate mileage:                                 E Debtor 1 and Debtor2 only                     entlre   property?        portlon You own?

           Other information:                                   E At least one of the debtors and another

                                                                E    Chect lf this ls communlty   propefi                 $3,000.00                  $3,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

     lruo
     E   Yes



5    Add the dollar value of the portion you or rn for all of your entries from Part 2, including any entries for
     .pages you have attached for Part 2. Write that number                    here.'.......'.'...'        '.'..........=>
                                                                                                                                                 $16,447.00


Part3  Descrlbe Your Personal and Household ltems
Do you own or have any legal or                                      in any of the following                                           Current             the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
6. Household goods              and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
     Eruo
     I    Yes. Describe.....

                                                                          and furnishi                                                                   $s00.00


7. Electronics
      Examptes: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scannersi music collections; electronic devices
                      including cell phones, cameras, media players, games
     E    t'to
     I    Yes. Describe.....

                                      Used                                                                                                               $250.00


8. Collectibles of value
      Examples; Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                other collections, memorabilia, collectibles
     rNo
     E Yes.        Describe.....

9.   Equipment for sports and hobbies
      ixainptes: Sporti, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
     Eruo
     I    Yes. Describe.....

                                                                     bow                                                                                 $100.00


10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     Eruo
     I    Yes. Describe.....


                                                                           Schedule fuB: Property                                                            page 2
Official Form 106A/8
                                                    w.bestcase.com                                                                               Best Case Bankruptcy
Softwaro Copyright (c) 1996-2018 Best Case, LLC -
             Case 19-80512                  Doc 1-2             Filed 03/11/19 Entered 03/11/19 11:14:25 Desc Schedule
                                                                            Page 3 of 22
Debtorl JosephLRiccardi                                                                     Case number (if known)



                                      Guns:
                                      zt4 Mag Golt Anaconda
                                      40 Beretta Storm
                                      30.06 Rifle
                                              12                                                                                                      $200.00



11. Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     Eruo
     I     Yes. Describe.....

                                      Used clothi                                                                                                     $300.00


12. Jewelry
                                                                                                 jewelry, watches, gems, gold, silver
          Examptes: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom
     lruo
     E Yes.        Describe.....

13, Non-farm animals
          Examples: Dogs, cats, birds, horses
      I    tto
      E Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not Iist
      INo
      E Yes.       Give specific information.....


 I   5.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                           $t,350.00
          for Part 3. Write that number here '."........'..


Patt 4i       Descrlbe Your Flnanclal Assets
 Do you own or have any                   or equ           interest in any               ng?                                         Current        the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

16. Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file
                                                                                                                  your petition
      lNo
      E    Yes..

17. Deposits of money
                                                                                                                                        and other similar
          Eiamples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                    institutions. lf you have multiple accounts with the same institution, list each.
      E    t'to
                                                                             lnstitution name:
      I    yes.


                                        17.'1. Checking Account              First National Bank                                                       $200.00



18. Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      lNo
      E yes..................                  lnstitution or issuer name:

                                                                                                                            partnership, and
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC,
    joint venture
      lNo
      E    Yes. Give specific information about them...'..
                                           Name of entity:                                               % of ownership:
                                                                                                                                                            page 3
Official Form        106tuB                                             Schedule A/B: Property
                                                                                                                                               Best Case Bankruptcy
Softwaro Copyright (c) 1996-2018 Best Caso, LLC -   w   bestcase.com
           Case 19-80512                    Doc 1-2            Filed 03/11/19 Entered 03/11/19 11:14:25                              Desc Schedule
                                                                           Page 4 of 22
Debtorl         Joseph L Riccardi                                                                           Case number (if known)



20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instrumenis include personal checks, cashiers' checks, promissory notes, and money orders.
        No-n-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
   Ino
   E    Yes. Give specific information about them
                                     lssuer name:


-21. Retirement or pension accounts
     iiiipt"i' tnterests in tRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   E     tto
   I    Yes. List each account separately.
                                Type of             account:              Institution name:

                                      401(k)                             Oroca                                                                      $10,406.42


22 Security deposits and prepayments
   your share of all unused ddpdsits you have made so that you may continue service or use from a company
                                                                                                                                  others
    Fxamples; Agreements wittr landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
   lNo
   E     Yes.                                                             lnstitution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life          or for a number of years)
   I     tto
   E yes.............           lssuer name and description.

24. lnterests in an education lR/A, in an account in a qualified ABLE program, or under a qualified state               tuition program.
    26 U.s.c. SS 530(b)(1), 52eA(b), and 529(bX1).
   I     tto
   E yes.............           lnstitution name and description. Separately file the records of any interests.ll U.S.C. $ 521(c):

                                                                                                                                   your benefit
25. Trusts, equitable or future interests in property (other than anything listed in line l), and rights or powers exercisable for
   Iruo
   E Yes. Give specific information            about them...

26. Patents, copyrighG, trademarks, trade secrets, and other intellectual property
        Exampies: inieriet domain names, websites, proceeds from royalties and licensing agreements
   I     t'to
   E     Yes. Give specific information about them...

27. Licenses, franchises, and othergeneral intangibles
        ExampleL: Building permits,       exdufive licenses, iooperative association holdings, liquor licenses, professional licenses
    lNo
    E    Yes. Give specific information about them".
                                                                                                                                         Current value of the
 Money or property owed to You?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.


28. Tax refunds owed to You
    E    trto
    I    yes. Give specific information about them, including whether you already filed the returns and the tax years......




                                                           2018 Federal Tax Return                                                                    $1,218.00




                                                           2018 lllinois Tax REturn                                                                      $110.00



                                                                      Schedule fuB: ProPertY                                                                 Page 4
Official Form 106A/8
                                                                                                                                                 B6st Caso Bankruptcy
Software Copyright (c) 1996-2018 Best Case' LLC -   w.bestcaso.com
              Case 19-80512                          Doc 1-2         Filed 03/11/19 Entered 03/11/19 11:14:25                           Desc Schedule
                                                                                 Page 5 of 22
Debtorl                 Joseph L Riccardi
                                                                                                           (if     Case number    known)


29. Family support
              'past
        gxamptei:                    due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    I    tlto
    E    Yes. Give specific information......


30. Otheramounts someone owes You
        Examples: Unpaid wageJ, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social
                                                                                                                                          Security
                    '
                  benefits; unpaid loans you made  to someone  else
    INo
    E    Yes. Give specific information..

31. lnterests in insurance policies
        ii"miteg          Health, Uisabitity, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    I    tto
    E    Yes. Name the insurance company of each policy and list its value.
                                  Company name:                                                           Beneficiary:                        Surrender or refund
                                                                                                                                              value:


 - Any interest in property that is due you from someone who has died
32.
        ft Vo, are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
                                                                                                                                         property because
        someone has died.
    I    tto
    E    Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
    I    tto
    E Yes. Describe                  each c|aim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    I       trto
    E Yes. Describe                  each c|aim.........

35. Any financial assets you did not already list
    INo
    E       Yes. Give specific information..

 36. Add the dollar value of alt of your entries from                       Part 4, including any entries for pages you have attached
                                                                                                                                                     $11,934.42
         for Part 4. Write that number here"........"..'.

ps|             DescribeAny Buslness-Related Property You Own or Have an lnterest ln. Llst any real estate in Part       I

37. Do you own or have any legal or equltable lnterest ln any buslness-related property?
   I    No.        co to Part   o.

   E    Yes. co to line 38,



                            Any Farm- and commerclal Flshlng-Related Property You Own or Have an lnterest ln
tffi:it?"x                  or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        I     No. Go to Part 7.

        E     Yes. Go to line 47.


m                       DescrlbeAll Property You Own or Have an lnterest ln That You Did Not LIst Above

53. Do you have other property of any kind you did not already list?
         ExAmptes: Season tickets, country club membership
       Iruo
       E Yes. Give specific              information.........


                                                                               Schedule fuB: ProPertY                                                            page 5
Official Form 1064/8
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -          w.bestcasa.com
           Case 19-80512                          Doc 1-2            Filed 03/11/19 Entered 03/11/19 11:14:25                                 Desc Schedule
                                                                                 Page 6 of 22
Debtor    1      Joseoh L                                                                                 (if           Case number     known)



54. Add the dollar value of all of your entries from                        Part 7. Write that number here '..........'..                                    $o'oo


Cil             Ltst the Totals of Each Part of thls Form


55.    Part 1: Total real estate, line               2 .......'.."                                                                                               $0.00
56. Part 2: Total vehicles, llne                 5                                                   $16'447.00
57. Part 3: Total personal and household items' line 15                                               $t .350.00
58. Part 4: Total financlal assets, line 36                                                          $11,934.42
59. Part 5: Total business-related property, line 45                                                      $0.00
60. Part 6: Total farm- and fishing-related property' line 52                                             $0.00
61. Part 7: Total other property not listed, line 54                                       *                $o.oo

62. Total personal property. Add lines 56 through 61                                                 $29,731.42        Copy personal property total       $29,731.42

63. Total of all property on Schedule A/8. Add line                         55 + line 62                                                              $29,731.42




                                                                                Schedule A/B: Property                                                             page 6
Official Form 106tu8
                                                                                                                                                       Bost Case Bankruptcy
Softwaro Copyright (c) 'l 996-201   I   Bost Case, LLC - www.bestcase.com
             Case 19-80512                       Doc 1-2           Filed 03/11/19 Entered 03/11/19 11:14:25                                Desc Schedule
                                                                               Page 7 of 22
Fill in this information to identify your case:

Debtor       1                              L Riccardi
                                    Nama                                  Name

Debtor 2
(Spouse if, filing)            First Name                        Middl€ Name                    Last Name


United states Bankruptcy court for               the:      NORTHERN DISTRICT OF ILLINOIS

Case number
(if known)                                                                                                                                    E    Check if this is an
                                                                                                                                                   amended filing


Official Form 106C
Schedule G: The                                   Propefty You Glaim as Exempt                                                                                           4t16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct,information. Using
the property you listed on Schedute NB: property (Offici;l Form 1 06fu8) as your source, list the property that you claim as exempt. lf more sPace                       is     ,
                                                                                                                                             your name and
n""beci, fill'out and attacn io inii page as miny 6oilies of eart 2: Additional Page as necessary. on the top of any additional pages, write
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as ilxempt. Alternativ;ly, you may ctiim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions+uchis those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption io a particular dollar amount and the value oi the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
EEl     ldentifv the P ronerfu You Claim as

 . Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1


   I You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. S 522(bX3)
      E      You are claiming federal exemptions. 11 U.S.C. S 522(b)(2)

 2.   For any property you list             on Schedute NB that you claim as exempt, fill in the information below.
      Brief description of the property and llne on                 Current value of the   Amount of the exemption you claim           Speclfic laws that allow exemptlon
      Schedule NB that lists thls property                          portlon you own
                                                                    Copy the value from    Check only one box fot each exemption.
                                                                    Schedule NB
                                                                                                                                       73s rLCS 5/12-1001(b)
      Used household goods and                                                   $500.00   I                              $500.00
      furnishings
      Line from Schedule            NB:6.1                                                 tl      fio%of fairmarketvalue, upto
                                                                                                   any applicable statutory limit

                                                                                                                                       73s ILCS 5/12-1001(b)
      Used electronics                                                           $250.00   I                              $2s0.Oo
      Line from Schedule            NB:7    .1
                                                                                           tr      fi)%otlair   marketvalue, upto
                                                                                                   any applicable statutory limit

                                                                                                                                       73s lLcS 5t12-1001(al
      Used clothing                                                              $300.00   I                              $300.00
      Line from Schedule            NB: 1'l.1
                                                                                           tr      loOo/o of fai market value, up to
                                                                                                   any applicable statutory limit

                                                                                                                                       735|LCSsl12;1001(bl
      Checking Account: First National                                           $200.00   r                              $200.00
      Bank
      Line from Schedute NB'. 17.1                                                         tr      100% of fair market value, up to
                                                                                                   any applicable statutory limit

                                                                                                                                       735|LCS 5112-1006
      401(k): Oroca                                                          $10,406.42    I                          $i0,406.42
       Line from Schedule           NB:21.1
                                                                                           E       1oo% of fair market value, up to
                                                                                                   any applicable statutory limit




                                                                                                                                                                   pagel of2
Official Form         106C                                   Schedule C: The Property You Claim as Exempt
                                                                                                                                                             Best Case Bankruptcy
Softwaro Copyright (c)   1   996-2018 Best Case, LLC - www.bestcase com
          Case 19-80512                     Doc 1-2            Filed 03/11/19 Entered 03/11/19 11:14:25                                Desc Schedule
                                                                           Page 8 of 22
Debtor   1   Joseph L Riccardi                                                                            Case number (if known)

     Brief descrlptlon of the property and line on              current value of the   Amount of the exemPtlon You clalm           Spoclfic laws that allow exemptlon
     Schedule NBlhat lists this property                        portlon you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedule NB
                                                                                                                                   735 ILCS 5/12'{001(b)
     2018 Federal Tax Return                                           $1,218.00       I                          $i,21g.00
     Line from Schedule NB:28.1
                                                                                       tr   100% of fair market value, up to
                                                                                            any applicable statutory limit

                                                                                                                                   735 ILCS 5/12'1001(b)
     201 8 lllinois Tax       REturn                                      $110.00      I                            $ilO.O0
     Line from Schedule       NB:28.2
                                                                                       tr   1oo% of fair market value, up to
                                                                                            any applicable statutory limit


3.   Are you claiming a homestead exemption of more than $160'375?
     (Subject to adjusiment on 4tO1l19 and every 3 years after that for cases filed on or after the date of adjustment.)
     INo
     tr yes. Did you acquire the property              covered by the exemption within 1,215 days before you filed this case?
             trNo
             tr Yes




                                                                                                                                                               page 2 ol 2
Official Form    106C                                     Schedule C: The Property You Claim as Exempt
                                                                                                                                                         Bgst Case BankruPtcY
Softwars Copyright (c) '1996-201 8 Best Case, LLC - www.bestcase com
                   Case 19-80512                   Doc 1-2        Filed 03/11/19 Entered 03/11/19 11:14:25                                      Desc Schedule
                                                                              Page 9 of 22
Fill in this information to identify your case
Debtor         1                          L Riccardi

Debtor 2
(Spouse if, filing)          First Name                         Middle Nam6                        Last Name


United States Bankruptcy Court for the:                   NORTHERN DISTRICT OF ILLINOIS

Case number
(if known)                                                                                                                                          I   Check if this is an
                                                                                                                                                        amended filing


Official Form 106D
Schedule D: Greditors Who Have Glaims                                                            Secured by Prop erty                                                      12t15

Be as complete and accurate as possible. lf two manied people are flling together,_both are equally resporsible for supplylng correct
                                                                                                                                            lnformatlon. lf more space
                                                                                                                                            your name and case
ls needed, copy the Additionai Fige, tiit lt out, number the entrles, and iftach it to thls form. On the top of any additional pages, wrlte
number (lf known).
1. Do any credltors have clalms secured by your property?

      E       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      I       Yes. Fill in all of the information below.
 Part     1         List All Secured
                                                                                                                  Column A                                       Column
2, Llst all secured claims, lf a creditor has more than one secured claim, list the creditor separately
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. As          Amount of clalm        Value of collateral     Unsecured
                                                                                                                  Do not deduct the      that supports thls      portlon
much as possible, list the claims in alphabetical order according to the creditor's name.
                                                                                                                  value of collateral.   clalm                   lf any

          Bank of the West                            Describe the property that secures the clalm                      $6,879.89                                             $0.00
                      Name                            2010 Chevy Traverse 100000 miles

                                                          of the date you                        Check all that
          PO Box 4024                                 apply.
          Alameda, CA 94501                           E   Contingent
          Number, Street, City, State & ZiP Cods      E   Unliquidated
                                                      E   oisputed
 Who owes the debt? Check one.                        Nature of lien. Check all that apply,
 I   Debtor 1 onty                                    I   An agreet"nt you made (such as mortgage or secured
                                                           car loan)
 EI Debtor 2 only
 E   oebtor 1 and Debtor2 only                        E   Statutory lien (such as tax lien, mechanic's lien)
 E   At least one of the debtors and another          E   Judgment lien from a lawsuit
 E   ctreck if thls clalm relates to      a           E   Otner (inclucling a right to offset)
      communlty debt

 Date debt was incurred                                        Last 4 dlglts of account    number 5508

          CarMax Auto Finance                         Descrlbe the property that secures the clalm:                     $8,201.00                $8 .M7.00                    $o.oo
                                                      20{1 Buick Regal90,000 miles

              12800 Tuckahoe Creek                               date you                 m      Check all that
              Pkw                                     applv.
              Henrico, VA23238                        E   Contingent
          Number, Street, City, Stats & ZiP Code      E   Unliquidated
                                                      E   oisputed
 Who owes the debt? Check one.                        Nature of lien. Check all that apply.
 I   Debtor 1 only                                    I   An agreerent you made (such as mortgage or secured
                                                           car loan)
 E Debtor 2 only
 E Debtor 1 and Debtor2          only                 E   Statutory lien (such as tax lien, mechanic's lien)
 E   At least one of the debtors and another          E   Judgment lien from a lawsuit
 E   ctreck lf this clalm relates to a                E   Other (including a right to offset)
      community debt

 Date debt was         lncurred 0510112016                     Last 4 dlglts of account    number 2289

                                                                                                                                                                          page 1 ot 2
Official Form         106D                            Schedule D: Greditors Who Have Claims Secured by Property
                                                                                                                                                                  Best Case Bankruptcy
Softwara Copyright (c) 1996-20'18 B€st Case, LLC -www.bostcaso,c,m
             Case 19-80512                   Doc 1-2             Filed 03/11/19 Entered 03/11/19 11:14:25                              Desc Schedule
                                                                            Page 10 of 22
Debtor   1                 L Riccardi                                                             Case number (r rnown)
              First Name




  Add the dollar value of your entries ln column A on thls page. write that number here                             ${5,080.89
  lf thls ls the last page of your form, add the dollar value totals from all pages.                                $15,080.89
  Write that number here:

IEEEII       t-ist Othens to Be Notifled for a                That You Alreadv Listed
                                                                                                                                           lf.a colle-ctlon agency ls
use thls page only lf you have otheF to be nofifled about your-bankruptcy.lor I d_ebt.that you already.llsted.ln Part 1. For oxample,
                                                                                                                                                       you have more
trving io loilect rrbm you for a debt you owe to aomeone 6lse, ltst the treaftor ln Part l, arid tnen llst the collectlon 199!cy here' slmllarly' lf
                                                                                                                                     persons to be notlfled for any
ttrin-one creoltor for iny ot tne deotl tnat you ilsted ln part l, ttst the addltlonal creditors here. lf you do not have addltlonal
debts ln Part l, do not fill out or submlt thls page'




                 106D                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                               page 2   of2
Ofiicial Form
                                                                                                                                                         B6st Cas6 Bankruptcy
Software Copyright (c) '1996-201 8 B6st Caso, LLC - www bestcase.com
                 Case 19-80512                       Doc 1-2     Filed 03/11/19 Entered 03/11/19 11:14:25                                         Desc Schedule
                                                                            Page 11 of 22
Fill in this information to identify your case

Debtor       1                              L Riccardi

Debtor 2
      il filing)
(Spouse                        Frrst Name                      Mtoota Name                      LASt Name



United States Bankruptcy Court for the:                    NORTHERN DISTRICT OF ILLINOIS

Case number
(if known)                                                                                                                                            !    Check if this is an
                                                                                                                                                           amended filing


Official Form 106E/F
Schedule E/F: Gredito rs Who Have Unsecured Claims                                                                                                                     12t15
                                                                                                                                                   List the other party to
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY clalms and Part 2 for creditors with NONPRIORITY claims.
                                                                                                                                        (Offlclal Form 106A/8) and on
any executory contracts or unexplred leases that could result in a clalm. Also llst executory contracts on Sched ule A/B: Property
                                                                                                                      partially secured clalms that are llsted ln
Schedule G: Executory Contracts and Unexplred Leases (Offlclal Form l06G). Do not lnclude any creditors wlth
                                                                                                                                                    ln the boxes on the
Schedule D: Credltors Who Have Clalms Secured by Property. lf more space ls needed, copy the Part you need, flll lt out, numberthe entrles
                                                                                                                                                     pages, write your
left. Aftach the Contlnuation Page to this page. lf you have no information to report in a Part, do not file that Part. On the top of any addltlonal
name and case number (lf known).
                     List All of Your PRIORITY Unsecured Claims
 l.    Do any creditors have prlority unsecured clalms          againstyou?
       I     No. Go to Part 2.

       E     ves.
GE||F,I Lisr Al nf Your NoNPRIORIT [Jnsecured Glaims
3. Do any credltors have nonprlority unsecured clalms againstyou?
       E     No. you have nothing to report in this part. Submit this form to the court with your other schedules.

       I     yes.

 4.    Llst all of your nonpriorlty unsecured clalms ln the alphabetlcal order,of the creditor who holds each clalm' lf a credilor has more lhan one nonpriority
                                                                                                                                                         included in Part 1 . lf more
       unsecured claim, lisi the c;adito; ;"paratety tor each claim. For each claim listed, identify what type of claim it is. Do not list claims aheady
                                                                                                                                               fill out the Continuation Page of
       than one creditor hotds a particular ttaim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims
       Paft2'
                                                                                                                                                               Totat clalm

 4.1             Amazon Prime/Chase                                     Last 4 dlgits of account number         2645                                                         $554.s8
                 Nonpriority Creditor's Name
                 Cardmember Service                                     When was the debt lncurred?
                 PO Box 1423
                 Charlotte. NC 28201           -'l   423
                 Number Street City State ZIP Code                      As of the date you file, the claim ls: Check all that apply
                 Who lncurred the debt? Check one.
                 I   Debtor 1 only                                      E    Contingent

                 E Debtor 2 only                                        E    Unliquidated

                 E Debtor I and Debtor 2 only                           E    Disputecl
                                                                        Type of NONPRIORIry unsecured claim:
                 E At least one of the debtors and another
                 E Ctreck if thls clalm ls for a community              E    Student loans
                 debt                                                   E  Onligations arising out of a separation agreement or divorce that you did not
                 ls the clalm subject to offset?                        report as priority claims

                 Iruo                                                   E    oeots to pension or profit-sharing plans, and other similar debts

                 E yes                                                  I    otner. Specify   Credit card purchases




                                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page   I of 6
Official Form 1OO        E/F
Softwaro Copyright (c) 1996-20'18 Bost Case, LLC       -w b€stcas€.com                                            33453                                               Best Cas6 Bankruptcy
          Case 19-80512                         Doc 1-2        Filed 03/11/19 Entered 03/11/19 11:14:25                                      Desc Schedule
                                                                          Page 12 of 22
Debtor   1     Joseoh L                                                                                  Case number (r     xnown)


4.2      Ashley Furniture Homestores                                 Last 4 digits of account number        1821                                            $1.211.17
          Nonpriority Creditor's Name
          Synchrony Bank                                             When was the debt lncurred?
          PO Box 965033
          Orlando. FL 32896-5033
          Number Street City State ZIP Code                          As of the date you flle, the clalm is: Check all that apply
          Who lncured the debt? Check one.
          I    Debtor   1   only                                     E   Contingent

          E Debtor 2 only                                            E   Unliquidated

          E Debtor 1 and Debtor2 only                                E  oisputed
                                                                     Type of NONPRIORITY unsecured claim:
          E At least one of the debtors and another
          E Chect lf this clalm ls for a community                   E   Student loans
          debt                                                       E  Obtigations arising out of a separation agreement or divorce that you did not
          ls the claim subject to offset?                            report as priority claims

          lruo                                                       E   oebts to pension or profit-sharing plans, and other similar debts

          E    yes                                                   I   other. specify   Gredit card purchase


4.3       Best Buy Credit Services                                   Last 4 dlglts of account   number 7406                                                     282.75
          Nonpriority Creditor's Name
          PO Box 78009                                               When was the debt incurred?
          Phoenix, AZ 85062-8009
         -NumStStreet City State zlp Code                            As of the date you flle, the clalm is: Check all that apply
          Who lncuned the debt? Check one.
          I    Debtor 1 only                                         E   Contingent

          E    Debtor z only                                         EI Untiquidated
          E    Debtor   1   and Debtor 2 only                        E   Disputed
                                                                     Type of NONPRIORITY unsecured claim:
          El At least one of the debtors and another
          E Chect lf thls clalm ls for a communlty                   E   Student loans
          debt                                                       E  Ootigations arising out of a separation agreement or divorce that you did not
          ls the clalm sublect to offset?                            report as priority claims

          lHo                                                        E   oeots to pension or profit-sharing plans, and other similar debts

          El yes                                                     I   other. specify   Credit card purchases


4.4       Blain's Farm & Fleet                                       Last 4 digits of account   number 6651                                                    $958.2s
          Nonpriority Creditor's Name
          PO Box 960061                                              When was the debt lncuned?
          Orlando, FL 32896-0061
          Number Street City State ZIP Code                          As of the date you file, the clalm ls: Check all that apply
          Who lncurred the debt? Check one.
           I   Debtor   t   only                                     E   Contingent

           E Debtor 2 only                                           E   unliquidatea

           E Debtor 1 and Debtor2 only                               E  oisputed
                                                                     Type of NONPRIORITY unsecured clalm:
           E At least one of the debtors and another
           E Cneck if thls clalm ls for a communlty                  E   student loans
          debt                                                       E  Obligations arising out of a separation agreement or divorce that you did not
          ls the claim subject to offset?                            report as priority claims

           INo                                                       E   Deots to pension or profit-sharing plans, and other similar debts

           E   yes                                                   I   other. specify   Credit card purchases




                                                         Schedule E/F: Credltors Who Have Unsecured Clalms                                                     Page 2 of 6
official Form 106    E/F
                                                                                                                                                        Best Cas€ Bankruptcy
Softwar€ Copyright (c) 1996-2018 Bost Case, LLC ' www bostcaso.com
          Case 19-80512                     Doc 1-2               Filed 03/11/19 Entered 03/11/19 11:14:25                                          Desc Schedule
                                                                             Page 13 of 22
Debtor   1     Joseph L                                                                                         Case number (rrmown)


4.5       Care G                              Bank                      Last 4 dlgits of account number            4273                                            $r.008.15
                priority
          PO Box 960061                                                 l   rhen was the debt lncurred?


          Number                           Code                         As ofthe date you file, the clalm ls: Check all that apply
          who lncured the debt? Check one.
          I     Debtor 1 only                                           E       Contingent

          E Debtor 2 only                                               E       Unliquidated

          E Debtor 1 and Debtor 2 only                                  E       Disputed
                                                                        Type of NONPRIORITY unsecured clalm:
          E At least one of the debtors and another
          E Ctrecl lf this clalm ls for a communlty                     E       Student loans
          debt                                                          E  Obligations arising out of a separation agreement or divorce that you did not
          ls the claim subject to offset?                               report as priority claims

          lruo                                                          E       Debts to pension or profit-sharing plans, and other similar debts

          E     Yes                                                     I       otner. Specify   Credit card purchases


4.6       CBNA                                                          Last 4 digits of account      number 4269                                                  $r 217.00
          Nonpriority Creditor's Name
          50 Northwest Point Road                                       When was the debt lncurred?
          Elk Grove Village, lL 60007
          Number Street City State zlp Code                             As of the date you flle, the clalm is: Check all that apply
          Who lncurred the debt? Check one.
          I     Debtor 1 onty                                           E       Gontingent

          E Debtor 2 only                                               E       unliquidated

          E Debtor 1 and Debtor 2 only                                  E  oisputed
                                                                        Type of NONPRIORITY unsecured clalm:
          E At least one of the debtors and another
          E Chect lf thls clalm ls for a community                      E       Student loans
          debt                                                          E  Obtigations arising out of a separation agreement or divorce that you did not
          ls the claim subject to offset?                               report as priority claims

          lruo                                                          E       oebts to pension or profit-sharing plans, and other similar debts

          E     yes                                                         I   other. Specify   Credit purchases


4.7       Gitibank N.A.                                                 Last 4 dlgits of account number            5334                                            $1.710.64
          Nonpriority Creditor's Name
          c/o Credit Control LLC                                        When was the debt incurred?
          PO Box 31179
          Tampa, FL 3363{
          Number Street City State zlp Code                             As ofthe date you flle, the clalm ls: Check all that apply
          Who lncurred the debt? Check one.
           I    Debtor 1 onty                                               E   Contingent

           E Debtor 2 only                                                  E   Unliquidated

           E oebtor 1 and Debtor 2 only                                     E   Disputeo
                                                                        Type of NONPRIORIW unsecured clalm:
           E At least one of the debtors and another
           E cnecf lf this clalm ls for a community                         E   Student loans
          debt                                                              E  Obligations arising out of a separation agreement or divorce that you did not
           ls the clalm subject to offset?                                  report as priority claims

           Iruo                                                             E   Debts to pension or profit-sharing plans, and other similar debts

           E    ves                                                         I   other. Specify   Credit card purchases




                                                            Schedule E/F: Creditors Who Have Unsecured Clalms                                                         Page 3 of 6
Official Form   1OG   E/F
                                                                                                                                                               Best Caso Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -   ww   bostcase.com
          Case 19-80512                      Doc 1-2        Filed 03/11/19 Entered 03/11/19 11:14:25                                       Desc Schedule
                                                                       Page 14 of 22
Debtor   1     Joseoh L                                                                                Case number (r tnown)

4.8       First National Bank                                      Last 4 dlgits of account   number 7170                                                     903.00
          Nonpriority Creditor's Name
         1620 Dodge Street                                         When was the debt lncuned?
         Omaha, NE 68197
          Number Street City State ZIP Code                        As of the date you flle, the clalm ls: Check all that apply
         who lncurred the debt? Check one.
          I    Debtor 1 only                                       E Contingent
          EI   Debtor 2 only                                       E Untiquidated
          E Dentor 1 and Debtor 2 only                             E oisputect
                                                                   Type of NONPRIORITY unsecured clalm:
          E At least one of the debtors and another
          E Ctrect if thls clalm ls for a communlty                E   student loans
          debt                                                     E  Obligations arising out of a separation agreement or divorce that you did not
          ls the clalm subject to offset?                          report as priority claims

          lruo                                                     E   Debts to pension or profilsharing plans, and other similar debts

          E    Yes                                                 I   other. specify   Unsecured loan


4.9       First National Bank                                      Last 4 dlglts of account   number 7192                                                 ${ 745.00
          Nonpriority Creditor's Name
          1620 Dodge Street                                        When was the debt incurred?
          Omaha, NE 68{97
          Number Street City State zlp Code                        As of the date you file, the claim ls: Check all that apply
          Who lncurred the debt? Check one.
          I    Debtor 1 onty                                       E   Contingent
          fJ   Debtor 2 only                                       E   Untiquidated

          E oebtor 1 and Debtor 2 only                             E   Disputed

          E At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          E ctrect< lf this clalm is for a community               E   Student loans
          debt                                                     E  Obligations arising out of a separation agreement or divorce that you did not
          ls the clalm subject to offset?                          report as priority claims

          lruo                                                     E   Debts to pension or profiLsharing plans, and other similar debts

          E    yes                                                 I   other. specify   Unsecured loan


4.1
0         Kay Jewelers                                             Last 4 digits of account   number 1120                                                 $6,126.77
          Nonpriority Creditor's Name
          PO Box 659728                                            When was the debt lncurred?
          San Anton     78265-9728
          Number                        p                          As of the date you flle, the clalm ls: Check all that apply
          Who incurred the debt? Check one.
          I    Debtor 1 onty                                       E   Gontingent

          E Debtor 2 only                                          E   Unliquidated

          E Debtor 1 and Debtor2 only                              E   Disputed
                                                                   Type of NONPRIORITY unsecured clalm:
          E At least one of the debtors and another
          El ctrect   lf this clalm ls for   a community           E   student loans
          debt                                                     E  Obligations arising out of a separation agreement or divorce that you did not
          ls the clalm subject to offset?                          report as priority claims

          lruo                                                     E   Debts to pension or profit-sharing plans, and other similar debts

          E Yes                                                    I   other. specify   Credit card purchases




                                                       Schedule E/F: Credltors Who Have Unsecured Clalms                                                     Page 4 of 6
Ofiicial Form 106    E/F
                                                                                                                                                      B6st Case Bankruptcy
Softwaro Copyright (c) 1996-2018 Bost Case, LLC -www.bestcaso @m
          Case 19-80512                     Doc 1-2            Filed 03/11/19 Entered 03/11/19 11:14:25                                      Desc Schedule
                                                                          Page 15 of 22
Debtorl Joseoh L Riccardi                                                                                Case number (r     xnown)


4.'l
1
          Menards                                                    Last 4 dlgits of account   number 5998                                                     $2,540.61
          Nonpriority Creditors Name
          Capital one Retail Services                                When was the debt lncurred?
          Charlotte, NC 28272-1 106
          Number Street City State Zlp Code                          As of the date you flle, the clalm is: Check all that apply
          who incured the debt? Check one.
          I     Debtor 1 only                                        E   Contingent

          El    Debtor 2 only                                        E   Untiquidated

          E oebtor 1 and oebtor 2 only                               E  oisputed
                                                                     Type of NONPRIORITY unsecured clalm:
          E At least one of the debtors and another
          E chect lf this clalm ls for a community                   E   student loans
          debt                                                       E  Obligations arising out of a separation agreement or divorce that you did not
          ls the claim subject to offset?                            report as priority claims

          Ino                                                        E   Debts to pension or profit-sharing plans, and other similar debts

          E     yes                                                  I   other. speciU    Credit card purchases


4.1
2         USAA Savings Bank                                          Last 4 dlgits of account   number 7082                                                      $3,419.00
          Nonpriority Creditor's Name
          PO Box 47504                                               When was the debt incurred?
          San Antonio, TX 78265
          Number Street City State Zlp Code                          As of the date you flle, the clalm ls: Check all that apply
          Who incuned the debt? Check one.
          I     Debtor 1 only                                        E   Contingent
          E     Debtor 2 only                                        E   Unliquidated

          E     Debtor 1 and Debtor 2 only                           E   Disputed

          El At least one of lhe debtors and another                 Type of NONPRIORITY unsecured clalm:

          E   Chect lf thls clalm ls for a communlty
                                                                     E   Student loans
          debt                                                       E  Obligations arising out of a separation agreement or divorce that you did not
          ls the clalm subject to offset?                            report as priority claims

           Iruo                                                      E   oebts to pension or profit-sharing plans, and other similar debts

           E ves                                                     I   otner. specify   Credit card purchases


4   1
3         Walmart Mastercard/SYNGB                                   Last 4 dlglts of account   number I 888                                                     $2,530.03
          Nonpriority Greditor's Name
          PO Box 965022                                              When was the debt incurred?
          Orlando, FL 32896-5022
           Number Street City State zlp Code                         As of the date you flle, the clalm ls: Check all that apply
          Who lncurred the debt? Check one.
           I    Debtor 1 only                                        E   Contingent
           E Debtor 2 only                                           E   Unliquidated

           E Debtor 1 and Debtor 2 only                              E  oisputed

           E At least one of the debtors and another                 Type of NONPRIORIry unsecured clalm:

           E cneck lf thls clalm ls for a communlty                  E   student loans
          debt                                                       E  Obligations arising out of a separation agreement or divorce that you did not
           ls the clalm subject to offset?                           report as priority claims

           Iruo                                                      E   oeuts to pension or profit-sharing plans, and other similar debts

           E yes                                                     I   other. Specify   Credit card purchases

                      Others to Be Notified               a Debt That You Alreadv
                                                                                                                                   1 or 2. For example, lf a collectlon agency
5. Use thls page only lf you have other€ to be noflfied about your bankruptcy,.for a. debt that you already listed ln Parts
-            'aoiotteci rrdm you for a debt you owe to someon'e else, ttst the 6dglnal credltor ln Parts { oi 2, then llst the collectlon agency__here. €imllarly, If you
   is irvlng
                                                                                                                                 you do not have additional pensons to be
   have more than one creOitJitoiany ofirre debts that you listed in Parts 'l oi 2, llst the additlonal credltors here. lf
   notlfled for any debb ln Parts I or 2, do not flll out or submit thls page.
 Name and      Address                                     On which entry in Part 1 ot Paft2 did you list the original creditor?


                                                                                                                                                                    Page 5 of 6
Official Form   1OO   E/F                                Schedule E/F: Credltors Who Have Unsecured Clalms
                                                                                                                                                            Best Caso BankruPtcy
Softwaro Copyright (c) 1996-2018 Best Cas6, LLC - www.bastcase.com
          Case 19-80512                    Doc 1-2             Filed 03/11/19 Entered 03/11/19 11:14:25                                           Desc Schedule
                                                                          Page 16 of 22
Debtorl Joseph L Riccardi                                                                                    Case number     (ir xnown)



Allied lnterstate                                                                                       E     part t: Creditors with Priority Unsecured Claims
P.O. box 3617M                                                                                           I    p"rt z' Creditors with Nonpriority Unsecured Claims
Columbus, OH 43236
                                                                Last 4 digits of account number


Name and Address                                                On which entry in Part 1 ot Paft2 did you list the original creditor?
Comenity Bank                                                   Line 4.10 of (Ch eck  one):              E  Part t : Creditors with Priority Unsecured Claims
PO Box 182273                                                                                            I    p^rtzt Creditors with Nonpriority Unsecured Claims
Col umbus, OH 43218-227 3
                                                                Last 4 digits of account number

Name and Address                                                On which entry in Part 1 ot Paft2 did you list the original creditor?
Encore Receivable Managment, Inc.                               Line 4.4 ol (Check   one):               E  part t : Creditors with Priority Unsecured Claims

P.O. Box 3330                                                                                            I    p"rt z, Creditors with Nonpriority Unsecured Claims
Olathe, KS 66063-3330
                                                                Last 4 digits of account number

Name and Address                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Synchrony Bank                                                  Line 4.4 ol (Check   one):               E   part t : Creditors with Priority Unsecured Claims
PO Box 965033                                                                                            I    Part Z: Creditors with Nonpriority Unsecured Claims
Orlando, FL 32896-5033
                                                                Last 4 digits of account number


EEEilAddthe Amounts for Each Type of Unsecured                             Claim
6. Total theamountsofcertaintypesof            unsecuredclalms.Thlslnformatlonlsforstatlstical            reportingpurposesonly.23U's.c.S{sg.Addtheamountsforeach
  type of unsecured claim.
                                                                                                                                    Total Clalm
                       6a.   Domestic support obligations                                                      6a.       $                           0.00
        Total
     clalms
 from Part 1           6b.   Taxes and certain other debts you owe the         govemment                       6b.       $                           0.00
                       6c.   Clalms for death or personal injury while you were    Intoxicated                 6c.       $                           0.00
                       6d.                                                                here.
                             Other. Add all other priority unsecured claims. Write that amount                 6d.       $                           0.00


                       6e.   Total Priority. Add lines 6a through 6d                                           6e.       $                           0.00

                                                                                                                                    Total Clalm
                       6f.   Student loans                                                                     6f.       $                           0.00
         Total
      claims
  from Part 2          69.   Obllgations arising out of a separatlon agreement or dlvorce that
                                                                                                               69.       $                           0.00
                             you dld not report as prlority clalms
                       6h.   bebts to penslon orprofit-sharing plans, and otherslmilardebts                    6h.       $                           0.00
                       6i.   Other. Add all other nonpriority unsecured claims. Write that amount              6i.
                                                                                                                         $                    26,206.95
                             here.


                       6j.   Total Nonprlority. Add lines 6fthrough 6i                                         6j.       $                    26,206.95




                                                                                                                                                                           Page 6 of 6
Official Form 106   E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                                    Best Caso Bankruptcy
Software Copyright (c) 1996-2018 Best Cas6, LLC - www.bestcase.com
             Case 19-80512                 Doc 1-2             Filed 03/11/19 Entered 03/11/19 11:14:25                    Desc Schedule
                                                                          Page 17 of 22
Fill in this information to identify your case:

Debtor       1                         L Riccardi

Debtor 2
(Spouse if, filing)       First Name                         Middle Name         Last Name


United States Bankruptcy Court for          the:      NORTHERN DISTRICT OF ILLINOIS

Case number
(if known)                                                                                                                     E   Check if this is an
                                                                                                                                   amended filing




Official Form 106G
Schedule G: Executory Gontracts and Unexpired Leases                                                                                                12t15
Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supply ing correct
information. lf more space is needed, copy the additional page' fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

      Do you have any executory contracts or unexpired leases?
      E No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      I  Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule NB:Property (Offrcial Form 106 A/B)'

2     List separately each percon or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      exampie, rent, vehicli lease, cell phone). See the instructions for this form in the inshuction booklet for more examples of executory contracts
      and unexpired leases.


        Person or company with whom you have the contract or lease                 State what the contract or lease ls for
                          Name, Number, Strcet, City, Stats and ZIP Code

    2.1          Frank Riccardi                                                       lllinois Residential Lease Agreement
                 10555 lllinois Route 64
                 Sycamore, lL 60178




Official Form         106G                        Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of    1

                                                                                                                                            Best Case BankruPtcy
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.@m
                 Case 19-80512                   Doc 1-2               Filed 03/11/19 Entered 03/11/19 11:14:25                 Desc Schedule
                                                                                  Page 18 of 22
Fill in this information to identify your case:

Debtor       1                J             L Riccardi

Debtor 2
(Spouse if, filing)            First Name                            Middle Name       Last Namo


United States Bankruptcy Court for the:                     NORTHERN DISTRICT OF ILLINOIS

Case number
(if known)                                                                                                                       I   Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Godebtors                                                                                                                            121',l5


                                                                                                                          possible. lf two married
Codebtors are people or entities who are also liable for any debtsyou may have. Be as complete and accurate as
peopte are filinb tobether, both are equally responsible foisupplyihg conect information. lf more space is needed, copy the Additiona! Page'
iitt ii ort, and nimb.-er the entries in the boxes on the left. ettabh ltre eaditional Page to this page' on the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       l.   Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

       I     tto
       E yes
       2. Within the last g yea6, have you lived in a community properly state or territo ry? (Community
                                                                                                         property states and territories include
       Ariiona, California, liaho,'Louisiana, Nevada, New Mexico, Pue(o Rico, Texas, Washington, and Wisconsin.)

       I     No. Go to line 3.
       E     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


                   1 , list all of your codebtors. Do not include your spouse as a codebtor if
                                                                                               your spouse is filing with you. List the person shown
   -
   3. ln Column
                                         only if that person is a guirantor or c_€gner. Make sure you have listed the creditor on schedule D (official
       in rin" 2 aga1n""
       Form toeS;, Schedule         in (om"i"t Form 106E/F), orSchedule G (official Form 106G). iJse Schedule D, Schedule E/F, or Schedule G to fill
                             " "od"oio.
       out Column 2.

                   Column /; Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                   Name, Numbsr, Strest, City, State and ZIP Codo                                      Check all schedules that apply:


    3.1                                                                                                E   schedute D, line
                   Name                                                                                E   schedute E/F, line
                                                                                                       E   schedule G, tine

                   Number             Street
                   City                                      Stato                     ZIP Cods




    3.2                                                                                                E   schedule D, line
                   Name                                                                                E   schedule E/F, line
                                                                                                       E   schedule G, line

                   Number             Stre6t
                   City                                      State                      zlP Code




                                                                                   Schedule H: Your Codebtors                                      Page 1 of      1
OfficialForm 106H                                                                                                                              Best Case Bankruptcy
Soffware Copyright (c) 1996-2018 Best Case, LLC - www bostcaso com
                 Case 19-80512           Doc 1-2        Filed 03/11/19 Entered 03/11/19 11:14:25                                  Desc Schedule
                                                                   Page 19 of 22


Fill in this info                       ur case

Debtor       1                Joseph L Riccardi

Debtor 2
(Spous€, if filing)


United States Bankruptcy Court for the            NORTHERN DISTRICT OF ILLINOIS

Case number                                                                                                    Check if this is:
(lf known)                                                                                                      E An amended filing
                                                                                                                E A supplement showing postpetition chapter
                                                                                                                    13 income as of the following date:

Official Form                 1061                                                                                  MM / DD/YYYY




                      Describe Em

        Fill in your employment                                                                                       Debtor 2 or non-filing spouse
                                                                        Debtor   1
        information.
        lf you have more than one job,                                  I   Employed                                  E    Employed
        attach a separate page with            Employment status                                                      E    Not employed
        information about additional
                                                                        E   Not employed
        employers.
                                               Occupation               Machine
        lnclude part{ime, seasonal, or
        self-employed work.                    Employer's name          Orora Packaqinq Solutions

        Occupation may include student         Employer's address
                                                                        6600 Valley View Street
        or homemaker, if it apPlies.                                    Buena Park, CA 90620

                                               How long employed there?

                      Give Details About Monthlv lncome
                                                                                                                              lnclude your non-filing
Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space.
spouse unless you are seParated.
                                                                                                        for that person on the lines below. lf you need
lf you or your non-filing spouse have more than one employer, combine the information for all employers
more space, attach    a separate sheet to this form.

                                                                                                              For Debtor   I      For Debtor 2 or
                                                                                                                                  non-fiting spouse

        List monthly gross wages, salary, and commissions (before all payroll                    2, $               3,432.00                      N/A
 2.     deductions).-     llnot paid monthly, calculate what the monthly wage would be.
                                                                                                                                  $


 3.      Estimate and list monthly overtime pay.                                                 3.      +$                0.00   +$              N/A

 4.     Calculate gross lncome. Add line 2 + line 3,                                             4.       $      3,432.00              $       N/A




                                                                             Schedule   I: Your Income                                                    page   1
Official Form 106I
            Case 19-80512            Doc 1-2         Filed 03/11/19 Entered 03/11/19 11:14:25                                           Desc Schedule
                                                                Page 20 of 22

Debtorl Joseph L Riccardi                                                                                 Case number (itknown)



                                                                                                           For Debtor       1           For Debtor 2 or
                                                                                                                                        non-filing spouse
      Copy line 4 here                                                                          4.                    3,432.00          $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                      5a.        $               705.34       $               N/A
      5b.    Mandatory contributions for retirement plans                                       5b.        $               137.28       $   _           N/A
      5c.    Voluntary contributions for retirement plans                                       5c.        $                 0.00       $               N/A
      5d.    Required repayments of retirement fund loans                                       5d.        $               165.27       $               N/A
      5e.    lnsurance                                                                          5e.        $               124.97       $               N/A
      5f.    Domestic support obligations                                                       5f.        $                 0.00       $               N/A
      59.    Union dues                                                                         59.        $                 0.00       $               N/A
      5h.    Other deductions. SPecifY:                                                         5h. + $                      0.00      +$
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h.                            6.         $           1   132.86       $               N/A

7.    Calculate total monthly take-home pay. Subkact line 6 from line 4.                        7.         $           2,299.14         $               N/A

8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business'
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                                8a.           $                 0.00    $               N/A
      8b.    lnterest and dividends                                                             8b.           $                 0.00    $               N/A
      8c.    Family support payments that you, a non'filing spouse, or a dependent
             regularly receive
             lnclude ilimony, spousal support, child support' maintenance, divorce
              settlement, and property settlement,                                              8c.           $                 0.00    $               N/A
      8d. UnemploymentcomPensation                                                              8d.           $                 0.00    $               N/A
      8e. Social Security                                                                       8e.           $                 0.00    $               N/A
      8f. Other government assistance that you regularly receive
              lndudJcash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                          8f.           $                 0.00     $              N/A
      89. Pension or retirement income                                                          8g            $                 0.00     $NA
      8h. Other monthly income. SPecifY:                                                        8h +          $                 0.00   * $-----         N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h.                                  9.        $                             $                   N/A


10. Calculate monthly income.         Add line 7 + line 9'                                    10.     $           2   99.14 +      $            N/A     $         2       14
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11    State all other regular contributions to the expenses that you list in Schedule J.
      lnclude contributio-ns from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J,
      Specify
                                                                                                                                                11.   +g                0.00

 12. Addthe amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on lhe S;ummary of Schedu/es and Sfatlsfical        ummary of Certain Liabilities and Related Data, it il
      applies
                                                                        S
                                                                                                                                                12.   $           2,299.14


                                                                                                                                                      monthly income
13.   Do you expect an increase or decrease within the year after you file this form?
      I         No.
      tr        Yes. Explain




                                                                            Schedule   I: Your Income                                                                 page 2
Official Form 106I
         Case 19-80512                 Doc 1-2                 Filed 03/11/19 Entered 03/11/19 11:14:25                         Desc Schedule
                                                                          Page 21 of 22


Fill in this information to ide               case

Debtor     1            Joseph L Riccardi                                                                   Check if this is:
                                                                                                            n   An amended filing
Debtor 2                                                                                                    tr  A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:


United States Bankruptcy Court for the:    NORTHERN DISTRICT OF ILLINOIS                                           MM/DD/YYYY

Case number
(lf known)




Official Form 106J
Schedule J: Your ExPe nses                                                                                                                                 12t15

Be as complete and accurate as possible. lf two married people are fi ling together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part'l            Describe Your
1.     ts         a joint case?

       I       No. Go to line 2.
       E       Yes. Does Debtor 2 live in a separate household?
                   E tto
                   E Yes. Debtor   2 must file Official Form 1O6J-2, Expenses for Separate Household of Debtor 2.

2      Do you have       dependents?      I    tto
       Do not list Debtor 1   and         E    Yes.      Fill out this information for   Dependent'srelationshipto
                                                                                         Debtor I or Debtor 2
                                                                                                                      Dependent's
                                                                                                                      age
                                                                                                                                          Does dependent
                                                                                                                                          live with you?
                                                         each dependent
       Debtor 2.
                                                                                         ffitmre                                         G
       Do not state the                                                                                                                   Eruo
       dependents names.                                                                                                                  E   Yes
                                                                                                                                          E   tto
                                                                                                                                          E   Yes
                                                                                                                                          E   tto
                                                                                                                                          E   Yes
                                                                                                                                          E   tto
                                                                                                                                          E   Yes
3.     Do yourexpenses include                       I   tto
       expenses of peoPle other than
       yourcelf and your dependents?                 E   Yes

Patt2:     Estimate Your
Estimate your expenses as      your       ptcy filing date                                                                    in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this tsasu                                                   box at the top of the form and fill in the
applicable date.

lnclude expenses paid for with non-cash govemment assistance if you know
the value of such assistance and have included it on scfedu/e l: Your lncome
                                                                                                                           Your expenses
(Official Form 1061.)

4.     The rental or home ownership expenses for your residence' lnclude first mortgage
                                                                                                            4.$                                700.00
       payments and any rent for the ground or lot.

         lf not included in line 4:

       4a. Real estate taxes                                                                               4a. $                                    0.00
       4b. Property, homeowner's, or renter's insurance                                                    4b. $                                    0.00
       4c. Home maintenance, repair, and upkeep expenses                                                   4c. $                                    0.00
         4d.      Homeowner's association or condominium dues                                              4d. $                                    0.00
5.       Additional mortgage payments for your residence, such as home equity loans                         5. $                                    0.00




                                                                           Schedule J: Your ExPenses                                                       page   1
Official Form 106J
          Case 19-80512                Doc 1-2           Filed 03/11/19 Entered 03/11/19 11:14:25                                     Desc Schedule
                                                                    Page 22 of 22

Debtorl Joseph L Riccardi                                                                                 Case number (if known)


6.       Utilities:
         6a. Electricity, heat, natural gas                                                                     6a.   $                               175.00
         6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
         6c. Telephone, cell phone, lnternet, satellite, and cable seryices                                     6c.   $                               150.00
         6d. Other. Specifu:                                                                                    6d.   $                                 0.00
7.       Food and housekeeping supplies                                                                          7.   $                               450.00
8.       Childcare and children's education costs                                                                8.
                                                                                                                 o
                                                                                                                      $                                 0.00
9.       Clothing, laundry, and dry cleaning                                                                          $                                25.00
10.      Personal care products and servlces                                                                    10.   $                                25.00
I   1.   Medical and dental expenses                                                                            11. $                                  75.00
12.      Transportation. lnclude gas, maintenance, bus or train fare.
                                                                                                                12.                                   r50.00
                                                                                                                      $
         Do not include car Payments.
13.      Entertainment, clubs, recreation, neurspapeni' magazines, and books                                    13.   $                                50. 00
14.      Charitable contributions and religious donations                                                       14.   $                                  0.00
15. lnsurance.
         Do not include insurance deducted from your pay or included in lines 4 or 20.
         1 5a. Life insurance                                                                                  15a. $                                   0.00
         1 5b. Health insurance                                                                                15b. $                                   0.00
         1 5c. Vehicle insurance                                                                               15c.   $                               135.00
         1 5d. Other insurance. Specify:                                                                       15d.   $                                 0.00
1   6.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
         Specify:                                                                                               16.   $                                  0.00
17.      lnstallment or lease payments:
         17a. Car paymentsforVehicle 1                                                                          7a.   $                               290.00
         17b.   Car payments for Vehicle 2                                                                      7b.   $                                 0.00
         17c.   Other. Specifu:                                                                                 7c. $                                   0.00
         17d.   Other. Specify:                                                                                 7d. $                                   0.00
18. Yourpayments    of alimony, malntenance, and support that you did not report as
                                                                                                                18.   $                                  0.00
     deducted from your pay on line 5, Schedule l, Your lncome (Official Form 106r).
'19. Other payments you make to support others who do not live with you.                                              $                                  0.00
         Specifo:                                                                                               19.
20. Other               expenses not i           n    or 5 of this form or on                                  I: Your lncome.
    20a. Mortgages on other ProPertY                                                                           20a. $                                    0.00
    20b. Real estate taxes                                                                                     20b. $                                    0.00
    20c. Property, homeowner's, or renter's insurance                                                          2Oc.   $                                  0.00
    20d. Maintenance, repair, and upkeep expenses                                                              20d. $                                    0.00
    20e. Homeowner's association or condominium dues                                                           20e. $                                    0.00
21. Other: Specifl:                                                                                             2'.1. +$                                 0.00

22.      Calculate your monthly expenses
         22a. Add lines 4 through 21.                                                                                     $                      2,225.00
         22b. Copy line 22 (monthly expenses for Debtor 2), if any, from official Form 106J-2                             $

         22c. Addline 22a and22b. The result is your monthly expenses.                                                    $                      2,225.00

23.      Calculate your monthly net income.
         23a. Copy line 12 (your combined monthly income) from Schedule l.                                     23a    $                            2,299.14
         23b. Copyyourmonthlyexpensesfrom line 22cabove.                                                       23b    -$                           2,225.00

         23c.    Subtract your monthly expenses from your monthly income.                                                                              74.14
                                                                                                               23c. $
                 The result isyour monthly net income.

24. Doyou expect an increase or decrease                in your expenses within the year after you file this form?
                                                                                                                      payment to increase or decrease because of a
         For 6xample, do you expect to finish paying for youicar loan within the year or do y-ou expect your mortgage
         modification to the terms of your mortgage?
         I   tto.
         E   Yes                      here:




                                                                                                                                                                     page 2
Official Form 106J                                                     Schedule J: Your ExPenses
